DETAILED ACTION
This office action is in response to the RCE filed on 02/11/2022.
Claims 1-5, 8-12, 14, 21-29 are pending in the application and have been examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2021 has been entered.
 
Allowable Subject Matter
Claims 1-5, 8-12, 14, 21-29 are allowed. Claims 1 and 8 recite the following subject matter which, in combination with the rest of the claimed invention, is not taught by the closest prior art: “performing, in response to determining that a flush criteria has been met, a partial flush of younger instructions from the microprocessor pipeline to reclaim register tags, wherein the younger instructions were received by the microprocessor after the NTC instruction, wherein the partial flush comprises flushing two or more younger instructions from the microprocessor pipeline without flushing one or more other younger instructions from the microprocessor pipeline”. Claim 26 recites the following subject matter which, in combination with the rest of the claimed invention, is not taught by the closest prior art: “maintaining, by the microprocessor, a free list of register tags that are available to be assigned to instructions and a reserve register tag for assigning in response to detecting that there are no available tags in the free list for a next to complete (NTC) instruction; determining that the instruction is the NTC instruction; determining that a register tag is not available in the free list for the instruction; assigning the  instruction to a reserve entry in a register file; and issuing the instruction.” The claims are therefore allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319. The examiner can normally be reached weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY S FAHERTY/Primary Examiner, Art Unit 2183